Citation Nr: 0507270	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-17 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial evaluation for left 
knee patellofemoral syndrome, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from September 1998 to July 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.   

The Board notes that the veteran during a videoconference 
hearing before the undersigned Veterans Law Judge was held in 
March 2004in her hearing testimony, asked that the issue of 
entitlement to an increased evaluation for a bunion of the 
left foot be withdrawn. Therefore, this issue is no longer 
for before the Board for appellate consideration.

The issues of entitlement to service connection for an 
acquired psychiatric disorder and a sleep disorder addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The veteran's left knee patellofemoral syndrome is currently 
manifested by complaints of pain and of subluxation with no 
swelling, instability or limitation of motion, or painful 
motion.




CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 10 
percent for left knee patellofemoral syndrome have not been 
met.  38 U.S.C.A. § 1155 (West 2002); Part 4, Diagnostic 
Codes 5010, 5003, 5260, 5261, 5262 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a May 2003 statement of 
the case, and VCAA letters dated May 2001 and August 2002.  
These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on her behalf.  She was also informed 
of what evidence VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available records identified 
have been obtained and associated with the claims folder, as 
to the veteran's left knee disability.  The veteran has 
received several examinations during the course of this 
appeal, and has received a hearing before the undersigned 
Veterans Law Judge.

The Board notes that the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  

In this regard, the Board notes the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993


Factual Background

Historically, the Board notes that the veteran was granted 
service connection for left knee patellofemoral syndrome by a 
September 2001 rating decision.  This decision was based on 
service medical records which showed that the veteran was 
diagnosed with patellofemoral knee syndrome in service, and 
was seen several times during service for her recurring knee 
pain, and the report of an October 2000 VA examination, 
discussed in detail below.  

The veteran was seen periodically at VA and private 
facilities from 2000 to 2003 for complaints of left knee 
pain.

The report of an October 2000 VA examination indicates that 
the veteran reported that her left knee popped and hurt, 
particularly on stairs.  There was no swelling.  She gave no 
history of injury.  Upon examination, the veteran could walk 
on her toes and heels.  Examination of the left knee was 
normal.  The veteran could squat to the floor and come back 
up.  The diagnosis was patellofemoral syndrome of the left 
knee with normal examination, including range of motion and 
stability.

VA March 2001 X-rays of the veteran's left knee were 
unremarkable, with no obvious cause of pain.  VA March 2001 
outpatient treatment records noted left knee hyperextension 
and genu recurvatum, laxity of both knee joints.  Also noted 
were cracking sounds during range of motion, but no effusion.

A June 2001 outpatient treatment report indicates that the 
veteran reported that her knee never swelled, but 
occasionally felt as if it has "slipped out".  This would 
not cause her to fall, but she had stumbled while at work in 
a nursing home environment.  She has some pain with this 
problem, but indicated that it was resolved with the use of 
over the counter medications.  She reported no problems going 
up or down stairs.  She indicated that she works out on a 
regular basis, doing squats, leg curls, walking, and stair 
climbing.  Upon examination, the right knee had 10 degrees of 
hyperextension, and 140 degrees of flexion.  There was pseudo 
laxity of the lateral collateral ligament, the medial 
collateral ligament was firm from the end point to Lachman, 
anterior and posterior drawer testing.  The left knee had 10 
degrees of hyperextension, and 140 degrees of flexion. There 
was pseudo laxity to the lateral collateral ligament, a firm 
medial collateral ligament, a less firm endpoint to Lachman 
but present, no posterior sag, and a firm proximal collateral 
ligament.  There was a questionable pivot shift, not 
reproducible all the time.  The veteran was diagnosed with 
left knee questionable anterior collateral ligament 
attenuation versus chronic sprain without associated 
effusions.

A VA physical therapy treatment report dated July 2001 noted 
a previous diagnosis of laxity of the knees.  The veteran at 
that time reported pain in both knees since 1998.  She 
reported the pain was intermittent in the bilateral knees, 
but primarily in the left knee behind the patella.  It was 
reported to occasionally pop and be painful.  Pain was 3/10 
at best, and 7/10 at worst.  It was noted that there was 
minimal laxity of the lateral collateral ligaments of the 
right and left knee.  Hyperextension of the left and right 
knee of 10 degrees was present.  She was noted to typically 
stand on the left or right leg in hyperextension with static 
standing.  Painful medial/anterior aspect of left and right 
knee was noted on weight bearing when hyperextending.  No 
effusion was present.  No atrophy was present.  Range of 
motion of the left and right knees was within normal limits.  
Strength of the left and right knee was within normal limits.  
The veteran was issued a knee brace at that time and 
instructed in exercises.

An August 2002 report of MRI diagnosed the veteran with a 
moderately prominent medial and suprapatellar plica, and mild 
chondromalacia at the medial patellar femoral joint 
compartment.

The veteran received a VA joint examination in October 2002.  
At that time, she reported that her knee bothered her 
especially at work as a medical assistant, which required a 
lot of walking.  In the past six months the pain had become 
constant at a 7/10 level.  The examination of the left knee 
revealed the location of pain, behind the patella, but there 
was no swelling, deformity, limitation of motion, pain on 
motion, and no positive drawer sign, McMurray's, or Lachman 
's signs.  The veteran reported that sometimes the knee 
locked and gave away, but did not make her fall.  She 
ambulated entirely normally and could squat, toe, heel, and 
hop without evidence of pain in the knee or foot.  The 
veteran at that time was diagnosed with chondromalacia of the 
left knee.

A November 2003 VA outpatient treatment record indicates that 
the veteran was having concerns about having surgery to 
correct knee laxity.

A videoconference hearing before the undersigned Veterans Law 
Judge was conducted in March 2004.  At that time, the veteran 
indicated that she felt she has been having increased 
problems with her left knee.


The Law and Analysis

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
the findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2004).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20.

The veteran's chondromalacia of the patella is analogously 
currently rated under Diagnostic Code 5262.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 provides for the evaluation of 
impairment of the tibia and fibula.  A 10 percent disability 
rating is assigned for slight impairment of the knee or 
ankle.  In order to warrant a 20 percent disability rating, 
the evidence would need to show moderate knee or ankle 
disability.  A 30 percent disability rating requires marked 
knee or ankle disability.  A 40 percent rating would require 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace.

The veteran could also be rated under several other codes 
concerning the knee.  Diagnostic Code 5010, arthritis due to 
trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected by limitation of 
motion, to be combined not added, under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a.  In 
accordance with applicable regulation, the knee is considered 
to be a major joint.  38 C.F.R. § 4.45 (2004).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004), other 
impairment of the knee, including recurrent subluxation or 
lateral instability, is rated as slight, moderate, or severe.  
A 10 percent evaluation is warranted for slight impairment.  
A 20 percent evaluation is warranted for moderate impairment.  
A 30 percent evaluation is warranted for severe impairment.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 0 percent rating is 
warranted when leg flexion when it is limited to 60 degrees.  
A 10 percent rating is warranted when it is limited to 45 
degrees and a 20 percent rating is warranted when it is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2004).

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion. 38 C.F.R. § 4.71, Plate II.

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2004).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

In addition, the VA General Counsel issued another precedent 
opinion, on September 17, 2004.  In this opinion, the General 
Counsel held that separate ratings under diagnostic code 5260 
(limitation of flexion of the leg) and diagnostic code 5261 
(limitation of extension of the leg) may be assigned for a 
disability of the same knee.  69 Fed. Reg. 59990 (2004), 
VAOPGCPREC 9-04 (2004).

In this regard, the VA medical records show that the veteran 
has reported pain, occasional locking, and laxity.  However, 
the VA examination in October 2000 found that the left knee 
was normal.  Additionally, the most recent VA compensation 
examination found no impairment in range of motion and no 
accompanying pain on range of motion testing.  There was no 
swelling and no instability.  

Concerning the functional impairment due to pain on use, the 
examination showed no pain on range of motion testing and the 
veteran reported no significant flare-ups.  In view of the 
normal range of motion findings, the Board is satisfied that 
the degree of functional impairment due to pain as set forth 
in the Deluca case is contemplated in the current rating for 
the right knee disorder.  The medical evidence does not 
satisfy the criteria for a rating in excess of 10 percent 
pursuant to the Diagnostic codes set forth above.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 10 
percent rating has been in effect since the effective date of 
service connection for the veteran's knee disorder, and at no 
time has it been medically demonstrated that this disability 
has warranted any higher rating.  Therefore, there is no 
basis for staged rating in the present case.

Therefore, the Board finds that the veteran is properly rated 
as 10 percent disabled for her left knee patellofemoral 
syndrome.  As the preponderance of the evidence is against 
the increased rating claims, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

Entitlement to an increased initial evaluation for left knee 
patellofemoral syndrome, currently evaluated as 10 percent 
disabling, is denied.


REMAND

The Board notes, as to the veteran's claim of entitlement to 
service connection for a sleep disorder, that her service 
medical records do show that she was seen in service with 
complaints of trouble with sleep.  Further, the Board notes, 
as to the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
depression, that the veteran was found, upon VA examination 
in October 2000, to have an adjustment disorder with 
depressive feature.  The veteran in her recent hearing 
testimony indicated that she felt her present psychiatric 
condition was related to her service connected asthma 
condition and possibly her sleep disorder.  She indicated 
that she was still receiving treatment for depression.  As 
such the Board is of the opinion that additional development 
is warranted.

Accordingly, the case is remanded for the following 
development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for the disabilities in issue 
not previously submitted covering the 
period from July 2000 to the present.

2.  The RO should request the VA 
facilities in Durham and Charlotte to 
furnish copies of any additional 
treatment records covering the period 
from November 21, 2003 to the present.

3.  Thereafter, the veteran should be 
afforded an examination by a VA 
psychiatrist to determine the etiology 
and severity of any psychiatric and sleep 
disorders.  The claims folder should be 
made available to the examiner, and the 
examiner should verify in the report that 
the claims folder was reviewed.  All 
necessary tests and studies should be 
completed.  The examiner should be asked 
to obtain from the veteran a detailed 
clinical history concerning her 
depression and sleep problems.  Following 
the examination, the examiner is 
requested to render an opinion as to 
whether it is as likely as not that the 
veteran currently has an acquired 
psychiatric disorder, to include an 
acquired sleep disability?  If yes, 
whether it is as likely as not that these 
disorders are related to service or were 
caused by or are aggravated by a service-
connected disorder.  A complete rational 
for any opinion expressed should be 
included in the report.

4.  Thereafter, the RO should re-
adjudicate the claims on appeal.  If any 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case, and 
provided an opportunity to respond.  The 
case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


